          Case 1:18-cv-10998-GHW Document 52 Filed 04/20/20 Page 1 of 3
                                                         USDC SDNY
                                                         DOCUMENT
                                                         ELECTRONICALLY FILED
                                                         DOC #:
                                                         DATE FILED: 4/20/2020
April 20, 2020
                                                                             MEMORANDUM ENDORSED
VIA ECF


Hon. Gregory H. Woods
United States District Court
Southern District of New York
500 Pearl Street, Room 2260
New York, New York 10007

Re:    Nachshen v. WFP Retail Co. L.P. et al. (18 CV 10998)

Dear Judge Woods:

My firm represents the Defendants in the above-referenced matter.

I write to respectfully request that the current April 30, 2020 deadline for the parties to submit a
pre-motion letter requesting leave to file a motion for summary judgment be extended to June
30th, subject to any further delays necessitated by the current pandemic. Counsel for Plaintiff,
Adam Hanski, has objected to this request as summarized below.

As the Court may recall, at a telephone conference held on March 6, 2020, because of the
illness of and potential surgery for my consultant (who resides in Pittsburgh, PA) which, at that
time, was scheduled for July 9th, the current deadline was set for April 30, 2020. A lot has
happened since then, as the result of which neither my clients nor my consultant were or are
able to travel to or access the facility located in New York City to have my consultant issue her
certification of remediation to be include with Defendants’ anticipated pre-motion letter, and my
consultant’s surgery is now presently scheduled for May 4th as the result of a realigning of
priorities for surgery at her hospital as the result of the pandemic

Prior to our last call with the Court on March 6th, at the recommendation of the Mediator, Mr.
Hanski and I had held a telephone call with my consultant, Joan Stein, to review Plaintiff’s
consultant’s expert report, and my consultant’s response, in an effort to eliminate any “non-
economic” issues. That call was held on February 21, 2020 and lasted approximately 1-1/2
hours. On that call, we reviewed Plaintiff’s consultant’s report, item by item and page by page,
and discussed several issues regarding our contrary positions: (a) the high top table on the first
floor, (b) the counter on the first floor, (c) the banquettes on the first floor, and (d) the area
outside the limits of the facility which abuts the fire exit door on the first floor, which are on and
part of City property.

At the end of the call, counsel for Plaintiffs agreed to review any open issues with his client and
get back to me. This he failed to do.

After I had not heard from Mr. Hanski regarding his client’s position on the above issues, I
inquired as to when we could expect his promised response and he advised – for the first time –



                    One Liberty Place   1650 Market Street   Suite 2800   Philadelphia, PA 19103
                                    800.523.2900     215.665.2013 Fax     cozen.com
Case 1:18-cv-10998-GHW Document 52 Filed 04/20/20 Page 2 of 3
              Case 1:18-cv-10998-GHW Document 52 Filed 04/20/20 Page 3 of 3




Application granted. The deadline for the parties to submit a letter requesting a pre-motion conference requesting
leave to file motions for summary judgment is extended to June 30, 2020.

SO ORDERED.

Dated: April 20, 2020                                                  _____________________________________
                                                                              GREGORY H. WOODS
                                                                             United States District Judge
